OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 7^»QSf
              ©FF8C5AL BUSINESS                   &vnwt*K> <f~                ^
              TFATE OF TEXAS               -82' •I&gglsISI £ CLf^^g^^Sg"
              PENALTY FOIR                                                                 £S
                                                                    0 2 1M        3
              PRIVATE USE                                           0004279596    APR 30 2015
 4/29/2015                                        ~—,„....-.,..,•   MAILED FROM ZIPCODE 78701
  DAVIS, CRYSTAL YVONNE MITCHELL AKA MITCHELL, CRYSTAL                                  Tr Ct
 No.728779-A                    ^BbffoS^W
 This is to advise that the Coirf^s^nted^ithout wntien order the application for
 writ of habeas corpu^^ffle^a^gs^of the' trial*court without ahearing.
                   ... r ftS^JrtV S^"5"'1'                                   Abel Acosta, Clerk
              pj^J^-^            Cl^gIALyV.QNNE MITCHELL
                                 11 fi^it^traumMwiiMn. .
                                                          DAVIS
                                                      , # 818740 _
             ... ^e..




NSM